Vacated by Supreme Court, May 31, 2005
Certiorari granted, July 1, 2005
                                UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-4889



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


DARIAN TERRENCE HARRIS, a/k/a Darion Harris,
a/k/a Damien Russell, a/k/a Damion Russell,
a/k/a Darren Jackson, a/k/a Russell Damior,
a/k/a Michael Jones,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-03-152-BR)


Submitted:    August 27, 2004            Decided:   September 21, 2004


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Christine
Witcover Dean, Winnie Jordan Reaves, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darian Terrence Harris was convicted by a jury for

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924 (2000).   He received a 96-month sentence.

On appeal, he challenges his conviction, arguing that the district

court erred in not allowing him to pursue testimony from Magistrate

Clifton Brummitt that would impeach the testimony of Deputy Wade

Woody, a Government witness. This Court reviews a district court’s

evidentiary rulings for abuse of discretion.      United States v.

Leftenant, 341 F.3d 338, 342 (4th Cir. 2003), cert. denied, 124

S. Ct. 1183 (2004).   Having reviewed the material submitted in the

joint appendix, particularly the trial transcript, in light of

Harris’ argument, we find no abuse of discretion.

          Accordingly, we affirm Harris’ conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                        AFFIRMED




                               - 2 -